1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   HALLIBURTON ENERGY SEVICES, INC.,                 )    Case No.: 1:19-cv-279-DAD-JLT
                                                       )
12                  Plaintiff,                         )    ORDER DIRECTING THE CLERK OF COURT
                                                       )    TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                         )    NOTICE OF VOLUNTARY DISMISSAL
                                                       )
14   AARON CARTER, et al.,                             )    (Doc. 4)
                                                       )
15                  Defendants.                        )
                                                       )
16
17          On April 29, 2019, Halliburton Energy Services, Inc., filed a Notice of Dismissal, indicating the

18   company dismissed the action pursuant to Rule 41(a)(1)(A) (Doc. 4 at 1), which provides “the plaintiff

19   may dismiss an action without a court order by filing . . . a notice of dismissal before the opposing

20   party serves either an answer or a motion for summary judgment.” Because the defendants had not

21   appeared or filed an answer, the action was automatically terminated. Id. Accordingly, the Clerk of

22   Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     April 30, 2019                                /s/ Jennifer L. Thurston
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28
